DETAILED ACTION
In application filed on 01/11/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are is rejected under 35 U.S.C. 103 as being obvious over Cooks et al. (U.S. patent application publication number 2013/0280819, hereinafter 'Cooks') in view of Bain et al (NPL: “Accelerated Chemical Reactions and Organic Synthesis in Leidenfrost Droplets", hereinafter 'Bain'). 
The applied references, Cooks and Bain, have a common joint inventor with the instant application. Based upon the publication dates of the references, they constitute prior art under 35 U.S.C. 102(a) (1). 
Regarding independent claim 1 limitations, Cooks teaches a method for analyzing stability of an active pharmaceutical agent, the method comprising:
obtaining an active pharmaceutical ingredient. Cooks teaches on Figure 1A, Paragraph 0019 and Figure 3A-C, Paragraph 0021, that the electrospray system utilized two active pharmaceutical ingredients such as Methamphetamine and Cocaine as sprayed samples using Methanol/Water (1:1) as the spray solvent.
distributing the active pharmaceutical agent into one or more microdroplets; Cooks teaches (Figure 1a, Figure 11) a desorption electrospray ionization system, comprising of a system and a method where charged droplets are produced. Also, claim reads on (Page 2, Paragraph 0019-0021) for the spraying of methamphetamine and cocaine, known active pharmaceutical ingredients, into droplets. Also, Cooks teaches a system (Paragraph 0043, Figure 1) a system set-up in which a 
                              Cooks does not expressly teach claim 1 limitations:
subjecting the one or more conditions that force degradation of the active pharmaceutical agent in each of the one or more microdroplets;
analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical ingredient to amount of a degradation product of the active pharmaceutical ingredient, thereby analyzing stability of an active pharmaceutical ingredient
However, Bain expressly teaches the claim 1 limitations:
subjecting the one or more microdroplets comprising the active pharmaceutical agent to one or more conditions that force degradation of the active pharmaceutical agent in each of the one or more microdroplets; Bain teaches that one or more of the microdroplet can be subjected to heat, a condition for forced degradation of an active pharmaceutical agent (page 10481). Also, Bain teaches the microdroplets produced by electrospray ionization are a nexus for accelerated chemical reactions (Page 10478). 


Regarding claim 2, the rejection of claim 1 is incorporated. Cooks does not expressly teach claim 2 limitation. 
the one or more microdroplets are Leidenfrost-levitated microdroplets. 
However Bain expressly teaches the claim 2 limitation.
the one or more microdroplets are Leidenfrost-levitated microdroplets. Bain teaches that Leidenfrost levitated droplets can be used to accelerate chemical reactions in processes that appear similar to reaction acceleration in charged microdroplets produced by electrospray ionization (Abstract, Page 10479).


Regarding claim 3, the rejection of claims 1-2 are incorporated. Cooks does not expressly teach claim 3 limitation. 
the one or more microdroplets are Leidenfrost­levitated microdroplets maintained at a constant volume.
However Bain expressly teaches the claim 3 limitation.
the one or more microdroplets are Leidenfrost­levitated microdroplets maintained at a constant volume. Bain teaches that volume of Leidenfrost levitated droplets are kept constant. (Abstract, Figure 1, Page 10480, Experimental section, Supporting information S8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain to keep the volume of the Leidenfrost droplets constant because this showed that the inherent interfacial effects contribute to 

Regarding claim 4, the rejection of claims 1-3 are incorporated. Cooks does not expressly teach claim 4 limitations. 
wherein the one or more Leidenfrost-levitated microdroplets are maintained at a constant volume by introducing droplets of pure solvent to the Leidenfrost-levitated microdroplets.
However Bain expressly teaches the claim 3 limitation.
wherein the one or more Leidenfrost-levitated microdroplets are maintained at a constant volume by introducing droplets of pure solvent to the Leidenfrost-levitated microdroplets. Bain teaches that some experiments were performed in which a constant volume was maintained by addition of pure solvent (Experimental Section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to maintain the constant volume of the one or more microdroplets by adding droplets of pure solvent. (Bain, Page 10 of Supporting information section). Doing so would allow for controlling the size of the one or more microdroplets to achieve predictable results in determining the drug stability under normal conditions.


wherein a rate at which the droplets of the pure solvent are introduced to the Leidenfrost-levitated microdroplets is dependent on an evaporation rate of the Leidenfrost-levitated microdroplets.
However Bain expressly teaches the claim 5 limitation.
wherein a rate at which the droplets of the pure solvent are introduced to the Leidenfrost-levitated microdroplets is dependent on an evaporation rate of the Leidenfrost-levitated microdroplets. Bain teaches that the Leidenfrost droplets were maintained at a constant volume of ca. 0.5 mL (orders of magnitude larger than the submicrometer diameter droplets of ESI) by adding approximately 2 mL of the reaction mixture in aliquots over the 2 min course of droplet levitation. Furthermore, Bain recited that the volume was kept constant by monitoring the diameter of the droplet over the time course of the experiment using a scale bar (Experimental Section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to introduce the droplets of pure solvent to the Leidenfrost-levitated microdroplets at the rate of solvent evaporation to maintain the constant volume of the droplet. (Bain, Page 3 of Supporting information section). Doing so would allow for size consistency of the droplets. 


wherein analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical ingredient to presence of a degradation product of the active pharmaceutical ingredient is by a mass spectrometry technique. 
However Bain expressly teaches the claim 6 limitation.
wherein analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical ingredient to presence of a degradation product of the active pharmaceutical ingredient is by a mass spectrometry technique. Bain teaches that Electrospray ionization (ESI) is a commonly used ionization technique for mass spectrometry (MS) in which analyte ions are generated and transferred from solution into that gas phase (Page 10478). Bain further discloses that on-line monitoring experiments have demonstrated that increasing the distance between the sprayer and the MS increases the product to starting material ratio, indicating the occurrence of rapid reactions in the droplets (Page 10479, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to use of mass spectrometry to determine the ratio of the active pharmaceutical ingredient to presence of a degradation product of the active pharmaceutical ingredient in one or more microdroplets. Doing so would be using a well-known analytical technique, mass spectrometry, commonly coupled with electrospray ionization in routine chemical analysis. (Bain, page 10478).  

Regarding claim 7, the rejection of claim 6 is incorporated. Cooks does not expressly teach claim 7 limitation. 
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the one or more microdroplets by measuring time required to convert the active pharmaceutical agent to a fixed amount of the degradation product as determined by peak intensities in a mass spectrum compared to corresponding time for a bulk forced degradation of the active pharmaceutical ingredient.
However Bain expressly teaches the claim 7 limitation.
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the one or more microdroplets by measuring time required to convert the active pharmaceutical agent to a fixed amount of the degradation product as determined by peak intensities in a mass spectrum compared to corresponding time for a bulk forced degradation of the active pharmaceutical ingredient. Bain teaches that the results in Table 1 (Page 10479) show significant reaction acceleration, expressed as an acceleration factor, which was defined as the ratio of the MS product ion signal to the reagent ion signal in the Leidenfrost droplet versus the ratio in the bulk experiment.  The acceleration is also evident from the fact that the product/reactant ratio in the Leidenfrost droplets after 2 min (0.4) approximately matched that (0.6) reached after 1 h in the corresponding bulk experiment (Page 10479). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to use of mass spectrometry to determine the acceleration factor of degradation reaction by comparing the conversion time in droplets versus the bulk reaction. Doing so would provide an estimation of the reaction rates which would provide insight into the kinetics of the degradation reaction (Bain, page 10479, Table 1). Essentially, this information will provide insights about the shelf-life of the drug under normal conditions. 

Regarding claim 8, the rejection of claim 1 is incorporated. Cooks does not expressly teach claim 8 limitation. 
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the one or more microdroplets by measuring of a rate constant for conversion of the active pharmaceutical ingredient to degradation products compared to a corresponding rate constant for a bulk forced degradation of the active pharmaceutical ingredient.
However Bain expressly teaches the claim 8 limitation.
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the one or more microdroplets by measuring of a rate constant for conversion of the active pharmaceutical ingredient to degradation products compared to a corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to determine the acceleration factor of the compared reactions by measuring the reaction rates (in units of inverse time) which can also be expressed as time constants (in units of time) as rate constant and time constants are simply reciprocals of each other. Bain teaches the use of time constants in lieu of rate constants to calculate the acceleration factor of degradation reactions (Bain, page 10479, Table 1). Doing so would allow for acceleration factor to be easily calculated, which would with the estimation of the shelf-life under normal conditions.    

Regarding claim 9, the rejection of claim 1 is incorporated. Cooks does not expressly teach claim 9 limitation. 
wherein the one or more conditions that force degradation of the active pharmaceutical ingredient are selected from the group consisting of: acid 
 However Bain expressly teaches the claim 9 limitation.
wherein the one or more conditions that force degradation of the active pharmaceutical ingredient are selected from the group consisting of: acid addition, base addition, addition of an agent that causes radical initiation, peroxide addition, heat and a combination thereof. Bain teaches that heat is also a factor in promoting reactions in Leidenfrost droplets and has been investigated as a potential source of acceleration (Page 10481). Bain further teaches that Leidenfrost experiments were conducted for 2 min in a Petri dish atop a heater/stirrer with a surface temperature between 400 and 500OC (Experimental section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to subject the one or more microdroplets containing the active pharmaceutical ingredient to heat, a forced degradation condition, to promote accelerated reactions (Bain, page 10481).  Doing so would allow for the determination of drug stability under heated conditions, a well-studied degradation condition routinely used in drug stability assessment.   

Regarding claim 10, the rejection of claim 1 is incorporated. Cooks teaches wherein the one or more microdroplets are generated by a pneumatic spray device. Cooks teaches (Figure 1a, Figure 11) a desorption electrospray ionization system, 

Regarding independent claim 11 limitations, Cooks teaches method for analyzing stability of a formulation that comprises an active pharmaceutical ingredient, the method comprising:
obtaining a formulation that comprises an active pharmaceutical ingredient; Cooks teaches on Figure 1A, Paragraph 0019 and Figure 3A-C, Paragraph 0021, that the electrospray system used two active pharmaceutical ingredients such as Methamphetamine and Cocaine as sprayed samples using Methanol/Water (1:1) (‘formulation’) as the spray solvent. 
distributing the formulation that comprises the active pharmaceutical ingredient into one or more microdroplets; Cooks teaches (Figure 1a, Figure 11) a desorption electrospray ionization system, comprising of a system and a method producing charged microdroplets. Also, Cooks teaches the spraying of methamphetamine and cocaine (‘in MeOH/Water’), known active pharmaceutical ingredients, into droplets (Page 2, Paragraph 0019-0021). Also, Cooks teaches a system (Paragraph 0043, Figure 1) a system set-up in which a DESI probe includes a spray emitter and a high voltage source, in which the probe is configured such that the high voltage source is not in contact with spray emitted by the spray emitter. In this manner, the ions are generated by inductive charging, i.e., an inductive method is used to charge the primary microdroplets.

subjecting the one or more microdroplets comprising the formulation that comprises the active pharmaceutical agent to one or more conditions that force degradation of the active pharmaceutical agent in each of the one or more microdroplets.
analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical ingredient in the formulation to presence of a degradation product of the active pharmaceutical ingredient in the formulation, thereby analyzing stability of an active pharmaceutical ingredient.
However, Bain expressly teaches the claim 1 limitations:
subjecting the one or more microdroplets comprising the formulation that comprises the active pharmaceutical agent to one or more conditions that force degradation of the of the formulation that comprises the active pharmaceutical agent in each of the one or more microdroplets; Bain teaches that one or more of the microdroplet can be subjected to heat, a condition for forced degradation of an active pharmaceutical agent (page 10481). Also, Bain teaches the microdroplets produced by electrospray ionization are a nexus for accelerated chemical reactions (Page 10478). 
analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical ingredient in the formulation to presenceof  a degradation product of the active pharmaceutical ingredient, thereby analyzing stability of an active pharmaceutical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Regarding claim 12, the rejection of claim 11 is incorporated. Cooks does not expressly teach claim 12 limitation: 
further comprising determining whether the formulation that comprises the active pharmaceutical ingredient slows degradation of the active pharmaceutical ingredient as compared to a different  formulation that comprises the active pharmaceutical ingredient.
However, Bain expressly teaches the claim 12 limitation.
further comprising determining whether the formulation that comprises the active pharmaceutical ingredient slows degradation of the active pharmaceutical ingredient as compared to a different  formulation that comprises the active pharmaceutical ingredient. Bain teaches that the modification of the droplets by the addition of acid (Page 10479, Table 1) and surfactants (Abstract, Page 10480, section S7 of supporting information) impacts the acceleration of product formation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the 

Regarding claim 13, the rejection of claim 11 is incorporated. Cooks does not expressly teach claim 13 limitation: 
wherein the one or more microdroplets are Leidenfrost­levitated microdroplets.
However, Bain expressly teaches the claim 13 limitation.
wherein the one or more microdroplets are Leidenfrost-levitated microdroplets. Bain teaches that Leidenfrost levitated droplets can be used to accelerate chemical reactions in processes that appear similar to reaction acceleration in charged microdroplets produced by electrospray ionization (Abstract, Page 10479).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Regarding claim 14, the rejection of claims 13 are incorporated. Cooks does not expressly teach claim 14 limitation: 
wherein the one or more Leidenfrost-levitated microdroplets are maintained at a constant volume.

wherein the one or more Leidenfrost-levitated microdroplets are maintained at a constant volume. Bain teaches that volume of Leidenfrost levitated droplets are kept constant. (Abstract, Figure 1, Page 10480, Experimental section, Supporting information S8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Regarding claim 15, the rejection of claims 14 are incorporated. Cooks does not teach claim 15 limitation: 
wherein the one or more microdroplets are Leidenfrost­levitated microdroplets are maintained at a constant volume by introducing droplets of pure solvent to the Leidenfrost-levitated microdroplets.
However, Bain expressly teaches the claim 15 limitation.
wherein the one or more Leidenfrost-levitated microdroplets are maintained at a constant volume by introducing droplets of pure solvent to the Leidenfrost-levitated microdroplet. Bain teaches that some microdroplet experiments were performed in which a constant volume was maintained by addition of pure solvent (Experimental Section). 



Regarding claim 16, the rejection of claims 11 and 13- 15 are incorporated. Cooks does not teach claim 16 limitation: 
wherein a rate at which the droplets of the pure solvent are introduced to the Leidenfrost-levitated microdroplets is dependent on an evaporation rate of the Leidenfrost-levitated microdroplets.
However, Bain expressly teaches the claim 16 limitation.
wherein a rate at which the droplets of the pure solvent are introduced to the Leidenfrost-levitated microdroplets is dependent on an evaporation rate of the Leidenfrost-levitated microdroplets. Bain teaches that the Leidenfrost droplets were maintained at a constant volume of ca. 0.5 mL (orders of magnitude larger than the submicrometer diameter droplets of ESI) by adding approximately 2 mL of the reaction mixture in aliquots over the 2 min course of droplet levitation. Furthermore, Bain recited that the volume was kept constant by monitoring the diameter of the droplet over the time course of the experiment using a scale bar (Experimental Section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the 

Regarding claim 17, the rejection of claim16 are incorporated. Cooks does not teach claim 17 limitation: 
wherein analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical agent to presence of a degradation product of the active pharmaceutical ingredient in the formulation is by a mass spectrometry technique.
   However, Bain expressly teaches the claim 17 limitation.
wherein analyzing the one or more microdroplets to determine a ratio of the active pharmaceutical agent to presence of a degradation product of the active pharmaceutical ingredient in the formulation is by a mass spectrometry technique. . Bain teaches Electrospray ionization (ESI) is a commonly used ionization technique for mass spectrometry (MS) in which analyte ions are generated and transferred from solution into that gas phase (Page 10478). Furthermore, Bain discloses that on-line monitoring experiments have demonstrated that increasing the distance between the sprayer and the MS increases the product to starting material ratio, indicating the occurrence of rapid reactions in the droplets (Page 10479, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the 

Regarding claim 18, the rejection of claims 11 and 13- 16 are incorporated. Cooks does not teach claim 18 limitation: 
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the formulation in the one or more microdroplets by measuring time required to convert the active pharmaceutical ingredient in the formulation to a fixed amount of the degradation product as determined by peak intensities in a mass spectrum compared to corresponding time for a bulk forced degradation of the active pharmaceutical ingredient in the formulation.
However, Bain expressly teaches the claim 18 limitation.
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the formulation in the one or more microdroplets by measuring time required to convert the active pharmaceutical ingredient in the formulation to a fixed amount of the degradation product as determined by peak intensities in a mass spectrum compared to corresponding time for a bulk forced degradation of the active pharmaceutical ingredient in the formulation. Bain teaches that the results in Table 1 (Page 10479) show significant reaction acceleration, expressed as an acceleration factor, which was defined as the ratio of the MS product ion signal to the reagent ion signal in the Leidenfrost droplet versus the ratio in the bulk experiment.  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Regarding claim 19, the rejection of claim 11 is incorporated. Cooks does not teach claim 19 limitation: 
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the formulation in the one or more microdroplets by measuring of a rate constant for conversion of the active pharmaceutical ingredient in the formulation to degradation products compared to a corresponding rate constant for a bulk forced degradation of the active pharmaceutical ingredient in the formulation.
However, Bain expressly teaches the claim 19 limitation.
wherein the method further comprises determining an acceleration factor of degradation of the active pharmaceutical ingredient in the modified formulation in the one or more microdroplets by measuring of a rate constant for conversion of the active pharmaceutical ingredient in the formulation to degradation products compared to a corresponding rate constant for a bulk forced degradation of the active pharmaceutical ingredient in the formulation. Bain teaches that the results 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Regarding claim 20, the rejection of claim 11 is incorporated. Cooks teaches wherein the one or more microdroplets are generated by a pneumatic spray device. Cooks teaches (Figure 1a, Figure 11) a desorption electrospray ionization system, comprising of a system and a method producing charged microdroplets. Cooks further teaches the spraying of methamphetamine and cocaine, known active pharmaceutical ingredients, into droplets (Page 2, Paragraph 0019-0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain motivated by reasons set forth in claim 1.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 01/04/2021, with respect to objections to the drawings and specification are persuasive.  The objection to the drawings and specification has been withdrawn. 
Applicant’s arguments, see Page 8, filed on 01/04/2021, with respect to Claims 4, 5, 7, 11, 15, 16, and 19 have been fully considered and are persuasive.  The objection of Claims 4, 5, 7, 11, 15, 16, and 19 has been withdrawn. 
Applicant’s arguments, see Page 8-9, filed on 01/04/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 11-20 have been fully considered and are persuasive.  The rejections of Claims 11-20 has been withdrawn. 

Applicant's arguments filed on 01/04/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Applicant argues: “The cited references simply discuss the understood methods of accelerating chemical reactions in droplets but are lacking any suggestion of applying such methods to API degradation studies as claimed. Specifically, the final step of the independent claims involves analyzing API stability by comparing the ratio of API to degradation product of the API Applicant submits that this element is not taught or suggested by the cited references” and “However, there is no reasoning given for the application to APIs in degradation reactions and, specifically, no discussion of how or why one of ordinary skill in the art would specifically determine the ratio of active API to degradation product. Again, because the concept of API stability analysis is wholly missing from the cited references, one of ordinary skill in the art would have found no motivation to specifically determine the claimed ratio]. Cooks teaches the analysis of droplets of Cocaine and Methamphetamine (‘APIs’) in MeOH/Water (‘formulation’) using mass spectrometry [Para 0019-0020]. Cooks further teaches that the inductive ESI-MS based monitoring system was used in real-time reaction monitoring ('any synthetic or degradation reaction’), which is critical in process control to assure quality and purity in the manufacture of chemicals materials and pharmaceuticals. [Para 0077, 0080]. Agreeably, one of ordinary skill in the arts can also utilize the Cook’s system to monitor any type of reaction process (‘degradation reaction processes’). 
Bain teaches that one or more of the microdroplet can be subjected to heat (‘making Leidenfrost-levitated droplets’), a condition for forced degradation of an active pharmaceutical agent (page 10481). Bain further disclosed that determination of the ratio of the product ion signal to the reagent ion is analyzed for the formation of a hydrazone, [Page 10479, which constitute an important class of active drug molecule]. One of ordinary skill in the art can recognize that the product/reactant ratio analysis of Bain in Levitated-Leidenfrost droplets can be used to identify reaction intermediates and products, thereby providing the capability for assessing API purity and stability. Also, Bain teaches the microdroplets produced by electrospray ionization are a nexus for accelerated chemical reactions (Page 10478). Note that the time taken for the bulk reaction to reach the same product/reagent ion intensities (an alternative measure of the acceleration factor) is >10 h vs. the 2 min Leidenfrost time [Page 10480].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cook’s method to incorporate the forced degradation and analysis as taught by Bain, to increase the reaction rate of the 

Applicant further argues “heat is a required aspect of Leidenfrost droplets and, as taught in Bain, is used as an accelerator of other chemical reactions, not as a forced degradation reaction in and of itself”. The instant claim limitations require subjecting the one or more microdroplets comprising an API to conditions that force degradation, where the applicant’s specification discloses that heat as a condition that forces degradation. Bain specifically mentioned that heat, a factor promoting reactions in Leidenfrost droplets, has been investigated as a potential source of reaction acceleration [Bain, Page 10481]. As a result, one of ordinary skill in the art can recognize the use Leidenfrost droplets, which are generated using heat, as a nexus to speed up any reaction requiring heat (including forced degradation reaction) conducted in the embodiment of the microdroplets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797